Citation Nr: 1758399	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. On October 11, 2017, prior to the promulgation of the appeal, the Veteran withdrew his claim for an increased rating greater than 70 percent for PTSD.

2. Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his bilateral hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the increased rating claim for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.385 (2017).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1969 through August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A transcript is of record.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since the Veteran's substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I. Withdrawal of Claim for an Increased Rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On October 11, 2017, the Veteran submitted a statement withdrawing the claim for entitlement to an increased rating greater than 70 percent for service-connected PTSD.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to that claim.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

II. Service Connection

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.

Certain chronic diseases, such as hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

Moreover, certain chronic diseases, such as hearing loss and tinnitus, may be presumed to have been incurred during service if they are established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's current hearing disability is not in dispute.  A current disability is supported by a February 2007 private audiological assessment and a December 2008 VA audiological assessment.

Additionally, it is not in dispute that the Veteran experienced acoustic trauma in service.  The Veteran's military occupational specialty (MOS) as a helicopter repair specialist supports his assertion of noise exposure.

The Board thus turns to the dispositive issue of nexus.  The Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus were due to his active duty service.

The Veteran reported that he sustained bilateral eardrum perforations during a helicopter maintenance procedure.  He reported receiving treatment in the form of antibiotics.  See December 2008 VA Audiological Examination.  His service treatment records are silent for any complaints of, or treatment for, acoustic injury.

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment exam in January 1969.  As the Veteran's service treatment records record his puretone thresholds in American Standards Association (ASA) units, the Board has converted them to International Standards Organization (ISO)-American National Standards Institute (ANSI) units to facilitate data comparison in this decision.  The Veteran's reported puretone thresholds, in decibels, on his January 1969 enlistment examination were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15(0)
5(-5)
25(15)
20(10)
5(0)
LEFT
10(-5)
10(0)
25(15)
20(10)
15(10)

The Veteran had an audiological evaluation during service in August 1970, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  The Veteran's puretone thresholds, in decibels, on his August 1970 separation examination were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15(0)
10(0)
30(20)
20(10)
15(10)
LEFT
15(0)
20(10)
30(20)
20(10)
25(20)

Neither the January 1969 nor the August 1970 audiological evaluations indicated hearing loss for VA purposes.  However, affording the Veteran the most favorable results, his hearing acuity in the right ear decreased from entrance to separation at 4000Hz and his hearing acuity in the left ear decreased at 1000 and 4000 HZ.

Initially, the record does not reflect the Veteran was diagnosed with bilateral hearing loss or tinnitus until February 2007.  Therefore, the record does not reflect that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of separation from active duty.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

Although the Veteran did not seek treatment for his bilateral hearing loss and tinnitus for several decades after service, he reported suffering acoustic trauma in service and a progressive worsening of his bilateral hearing loss and tinnitus since separation from service.  See February 2007 and October 2009 private audiological examinations recording gradual hearing loss.

The Veteran was afforded a VA audiological examination in December 2008.  He reported hearing loss and tinnitus onset in 1969 with military noise exposure due to being a helicopter maintenance specialist and a radio operator.  He denied any civilian noise exposure.  He also reported that he perforated both eardrums while working on a helicopter and was treated with antibiotics.  The Veteran claimed he noticed hearing difficulty when communicating for the past five or six years.  The examiner noted that the Veteran's service treatment records contained no evidence of any complaints of hearing loss or tinnitus while in service.  The examiner also noted that the Veteran's in-service audiometric testing results recorded thresholds of 20dB or better across the range with no significant change in thresholds over time.  Audiometric evaluation revealed hearing loss consistent with noise exposure.  The examiner opined that, despite hearing loss consistent with noise exposure, the Veteran's hearing loss and tinnitus were less likely than not related to service because his hearing was normal at separation, he did not report difficulty hearing until five or six years prior, there was no documentation of hearing loss prior to 2007, and the Veteran was vague about the onset of his tinnitus.

The Board does not find the December 2008 VA examination to be of probative evidentiary value.  As stated above, affording the Veteran the most favorable unit measurements, he did have significant decreased hearing acuity with recorded thresholds over 20dB at separation in August 1970.  As such, it appears the examiner's opinion is based on an incorrect understanding of the evidence.  Further, the examiner noted that the Veteran's pattern of hearing loss was consistent with noise exposure, but the record contains no evidence of post-service acoustic trauma.

In support of his claims, the Veteran submitted a private nexus statement in October 2017.  The Veteran reported that he perforated both eardrums while serving as a helicopter mechanic and had constant tinnitus since the incident.  He also reported that his job duty was changed due to the injury.  The physician opined it was more likely than not that the Veteran's tinnitus was related to his active duty service because it coincided with his eardrum injuries.  The physician also reviewed the Veteran's audiometric testing results from January 1969 and August 1970, which showed some progression in hearing loss but no hearing loss significant enough to be considered an issue at the time.  She opined that it was at least as likely as not that the Veteran's service as a helicopter mechanic was the beginning of his hearing issues.

The Veteran testified during his August 2017 Board hearing that although he was afforded earbuds for hearing protection, he was still exposed to extreme noise as a helicopter mechanic.  He further testified that he perforated both eardrums while repairing a helicopter turbine and had tinnitus since that incident.

The Board notes that the Veteran's service treatment records from Vietnam are not part of the claims file.  Given that his service treatment records were received from the National Personnel Records Center and contain his immunization and dental records, they appear to be complete.  However, affording the Veteran the benefit of the doubt based on his MOS as a helicopter repair specialist, his hearing threshold shift from entrance to separation, and his consistent accounts of acoustic trauma and injury while in service, the Board finds that the Veteran experienced acoustic injury while in service.

Given the positive private medical opinion and evidence the Veteran experienced acoustic injury in service, the Board finds the evidence is in equipoise regarding the issue of whether his hearing loss and tinnitus had onset or were otherwise aggravated by service.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Gilbert, 1 Vet. App. 49.



ORDER

The issue of entitlement to an increased rating greater than 70 percent for service-connected PTSD is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


